—Appeal from a judgment of the County Court of Ulster County (Vogt, *910J.), rendered March 1, 1993, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the second degree.
Upon reviewing the record and brief submitted by defense counsel, we agree with defense counsel that there are no nonfrivolous issues which could be raised on appeal. Consequently, the judgment should be affirmed and counsel’s application for leave to withdraw granted.
Mikoll, J. R, Mercure, Crew III, White and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.